UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1359


DONALD W. ANDREWS, JR.,

                Plaintiff – Appellant,

          v.

DEBORAH M. PAXSON, Individually, and in her official
capacity as a Presiding Judge of the Virginia Beach
Juvenile and Domestic Relations Court,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:11-cv-00518-JRS)


Submitted:   September 6, 2012           Decided:   September 19, 2012


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald W. Andrews, Jr., Appellant Pro Se. Ryan Fitzgerald
Furgurson, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Donald W. Andrews, Jr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have      reviewed    the    record     and    find     no     reversible       error.

Accordingly,         although    we    grant       leave    to      proceed     in    forma

pauperis,       we   affirm     for   the    reasons       stated    by   the    district

court.      Andrews       v.    Paxson,     No.    3:11-cv-00518-JRS          (E.D.       Va.

Feb. 16,    2012).        We    dispense     with    oral     argument     because        the

facts    and    legal     contentions       are    adequately       presented        in   the

materials       before    the    court      and   argument        would   not    aid      the

decisional process.

                                                                                 AFFIRMED




                                             2